UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6822



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus


TIMOTHY   ADAMS,    a/k/a   Rodney   Clark,   a/k/a
Smitt,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-94-302, CA-97-1225-1)


Submitted:   September 20, 2001           Decided:    September 27, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Adams, Appellant Pro Se.      David Bernard Smith, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Adams appeals from the district court’s order denying

his motion filed under Fed. R. Civ. P. 52 (b), (c) seeking recon-

sideration of the denial of his Fed. R. Civ. P. 60(b) motion for

reconsideration of the denial of his 28 U.S.C.A. § 2255 (West Supp.

2000) motion. We have reviewed the record and the district court’s

order and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       United States v. Adams, Nos. CR-

94-302; CA-97-1225-1 (M.D.N.C. Apr. 24, 2001).        We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                              AFFIRMED




                                   2